Citation Nr: 0527447	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-40 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for epilepsy.

2.  Entitlement to service connection for epilepsy.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Newark, New 
Jersey that, in pertinent part, denied service connection for 
epilepsy.  A personal hearing was held before the undersigned 
Veterans Law Judge (i.e., a Travel Board hearing) in 
September 2005.  

In September 2005, the Board received additional evidence 
directly from the veteran.  The veteran has waived RO review 
of this evidence, and thus the Board will consider it while 
adjudicating this case.  38 C.F.R. § 20.1304(c) (2005).

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

1.  In an unappealed December 1945 decision, the RO denied 
service connection for epilepsy.  That decision then became 
final.

2.  Evidence received since the December 1945 decision 
includes some evidence which was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and which relates to an unestablished fact 
necessary to substantiate the claim.  

3.  The veteran's epilepsy began during active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for epilepsy.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Based on all the evidence, the veteran's current epilepsy 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

As will be shown below, the decision in this case is fully 
favorable; therefore, no further discussion regarding VCAA 
compliance is necessary. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his contentions; service 
medical records; lay statements; VA medical records; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence 

In December 2003, the RO denied the claim for service 
connection for epilepsy on the merits.  In a March 2004 
rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for epilepsy.  In a February 2005 
supplemental statement of the case, the RO determined that 
new and material evidence was received to reopen the claim, 
and denied the claim for service connection for epilepsy on 
the merits.  

Although the RO determined that new and material evidence was 
received to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In the present case, a claim for service connection for 
epilepsy was previously denied by the RO in December 1945.  
The veteran was notified of this decision in December 1945 
and he did not appeal.  Hence, the December 1945 RO decision 
became final, with the exception that the claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a) (2005).

When the RO denied the claim for service connection for 
epilepsy in December 1945, it considered the veteran's 
service medical records from his period of active duty from 
July 1945 to November 1945.  Service medical records reflect 
that the veteran reported that he had three "fits" in the 
past three months, and that one of the fits occurred after he 
was sworn into the Navy but before he reported for active 
duty.  He was diagnosed with epilepsy after undergoing an 
electroencephalogram (EEG).  The RO determined that the 
veteran's epilepsy was not incurred in or aggravated by 
military service.

In February 2003, the veteran submitted an application to 
reopen a claim for service connection for epilepsy.

Additional evidence submitted since the December 1945 
decision includes a November 2004 letter from D. F. 
Mazzocchi, MD, in which he stated that he had reviewed the 
veteran's service medical records and opined that it was more 
likely than not that the veteran's epileptic condition was 
directly related to a head injury which occurred during his 
service with the U.S. Navy.  This letter is both new and 
material, as it was not previously submitted to VA, and as it 
links the veteran's current epilepsy with service and thus 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The Board therefore finds that the previously denied claim 
for service connection for epilepsy has been reopened by new 
and material evidence, and thus the claim must be reviewed on 
a de novo basis.  Manio, supra.

Service Connection for Epilepsy

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be rebuttably presumed for certain 
chronic diseases, including epilepsies, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined, accepted, and 
enrolled for service; this presumption may only be rebutted 
by clear and unmistakable evidence demonstrating that an 
injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2005).  Signed statements of a 
veteran relating to the origin or incurrence of any disease 
or injury made in service, if against his own interest, are 
of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b)(3) 
(2005).

Since the claim has been reopened, service connection for 
epilepsy is to be reviewed based on all the evidence of 
record.  Manio, supra.  Service medical records from the 
veteran's July 1945 to November 1945 active military service 
reflect that on entrance medical examination in June 1945, 
his nervous system was listed as normal.  In Norfolk in mid-
October 1945, the veteran reported that he had three 
"fits," one of which occurred one week prior to entry to 
the Navy, one during recruit training, and one while 
traveling to Norfolk.  He said each attack began with hand 
tremors and vertigo, and he then became unconscious for five 
to ten minutes, followed by a groggy feeling.  He 
subsequently slept for 30 minutes, and awoke feeling 
refreshed and normal.  An EEG performed in October 1945 was 
abnormal and suggestive of epilepsy.  The diagnostic 
assessment was diagnosis undetermined (epilepsy).  No 
seizures were observed, and the veteran was transferred to 
another hospital.  

On admission to the U.S. Naval Hospital the following day, 
the veteran gave a similar history.  He also reported that he 
bit his tongue during each attack, and the examiner noted 
that he had a large scar on the left side of his tongue.  The 
examiner indicated that there were no entries in the 
veteran's health record regarding any of these fits and 
apparently they were not observed.  An EEG was suggestive of 
a cerebral dysrhythmia in an interseizure period.  In 
November 1945, a Board of Medical Survey determined that the 
veteran had epilepsy which existed prior to enlistment and 
was not aggravated by service.  The veteran was subsequently 
found to be unfit for military service and was discharged 
from service.  Service medical records are negative for 
treatment of a seizure, and are negative for a head injury.

Epilepsy was not noted on entrance medical examination in 
June 1945, and there is no pre-service medical evidence 
reflecting that the veteran had seizures or was diagnosed 
with epilepsy prior to service.  Although the service medical 
records demonstrate that the veteran stated that he had one 
epileptic seizure shortly prior to active duty, this 
statement is of no force and effect as there is no other 
evidence of epilepsy or seizures prior to service.  38 C.F.R. 
§ 3.304(b)(3) (2005).  Hence, the Board finds that the 
presumption of soundness has not been rebutted with respect 
to epilepsy.

As noted above, although seizures were not observed during 
service, two EEGs were consistent with epilepsy, and the 
veteran was diagnosed with epilepsy during service.  There 
were no post-service medical records for epilepsy or a 
seizure disorder until 2002, more than 50 years after 
separation from service.  Private medical records dated from 
2002 to 2004 reflect treatment, including medication, for 
epilepsy.  A report of a May 2002 EEG reflects that the 
veteran gave a history of seizures since age 18.

By a statement dated in February 2003, the veteran reported 
that his first seizure occurred in boot camp.  He related 
that his twin brother, who was also in the Navy, was with him 
at that time.  He said he had a second seizure in service 
shortly prior to boarding a train while traveling to his 
first ship.  He asserted that he had seizures ever since, but 
that they were somewhat controlled with Dilantin.  He denied 
having seizures prior to service.  He reiterated his 
assertions in subsequent statements.  In April 2003, he added 
that he hit his head several times during boot camp, and 
boxed on one occasion during service.  He stated that shortly 
after service, his family doctor diagnosed epilepsy and 
prescribed Dilantin.  Medical records from this doctor are 
not on file.  The veteran said that he hid his disorder from 
others for many years out of fear of losing his job.  In 
January 2004, the veteran contended that he incurred epilepsy 
due to a blow to the head during boot camp.  In May 2004, the 
veteran said he did not go to a doctor for treatment of 
epilepsy during the 29 years he lived in California, but 
instead obtained Dilantin from a pharmacy in New York during 
that entire period, as "apparently in those days a 
prescription was forever."

At an October 2003 VA examination, the examiner diagnosed 
generalized tonic-clonic seizures, of unclear etiology.

By a letter dated in November 2004, Dr. Mazzocchi stated that 
he had reviewed the veteran's service medical records and 
opined that it was more likely than not that his epileptic 
condition was directly related to a head injury which 
occurred during his service with the U.S. Navy.

By a statement dated in September 2005, the veteran's wife 
said she met him in 1951, after service, and that he told her 
about his epilepsy shortly after they met.  By a letter dated 
in September 2005, the veteran's twin brother said he joined 
the Navy with the veteran in June 1945, and his first seizure 
was in boot camp.  He said the veteran had no history of 
seizures prior to entry into active duty.

At his September 2005 Travel Board hearing, the veteran 
essentially reiterated his assertions.  He contended that he 
did not have seizures prior to service, that he first had 
seizures in service, and that he had them ever since.

Although there is a large gap of many years between epilepsy 
shown in service and the first post-service medical evidence 
of epilepsy or seizures, the Board finds that there is a 
sufficient chain of evidence to trace the veteran's current 
chronic epilepsy to service onset, particularly in light of 
Dr. Mazzocchi's medical opinion, despite the fact that there 
is no medical evidence of the in-service head injury to which 
he refers.  With application of the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board holds that epilepsy 
was incurred in service, and based on the reopened claim, 
service connection for epilepsy is granted.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for epilepsy.

Service connection for epilepsy is granted.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


